Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-17-00624-CR

                                  Clifton COURTNEY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 10-1865-CR
                         Honorable William Old, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 15, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice